IN THE DISTRICT COURT OF APPEAL
                                    FIRST DISTRICT, STATE OF FLORIDA

KURT HELMICH,                       NOT FINAL UNTIL TIME EXPIRES TO
                                    FILE MOTION FOR REHEARING AND
      Appellant,                    DISPOSITION THEREOF IF FILED

v.                                  CASE NO. 1D16-400

STATE OF FLORIDA,

      Appellee.


_____________________________/

Opinion filed April 3, 2017.

An appeal from the Circuit Court for Duval County.
Angela Cox, Judge.

Kurt Helmich, pro se, Appellant.

Pamela Jo Bondi, Attorney General, and Trisha Meggs Pate, Tallahassee Bureau
Chief, Criminal Appeals, Tallahassee, for Appellee.




PER CURIAM.

      AFFIRMED.

ROWE, RAY, and M.K. THOMAS, JJ., CONCUR.